Citation Nr: 1021076	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.

The Board acknowledges that, following his receipt of the 
January 2006 statement of the case, the Veteran submitted an 
April 2006 written statement indicating that he was 
withdrawing the appeal of his claim for service connection 
for tinnitus.  However, at a subsequent August 2006 hearing 
before a Decision Review Officer (DRO), the Veteran presented 
testimony in support of his tinnitus claim and indicated that 
he still wished to pursue that issue on appeal.  A transcript 
of the DRO hearing has been associated with the claims 
folder.  The RO thereafter issued multiple supplemental 
statements of the case addressing the Veteran's claim for 
service connection for tinnitus, and the Veteran filed a Form 
9 with respect to that issue that was received at the RO in 
January 2007.  While cognizant that the January 2007 Form 9 
may be considered untimely, the Board accepts the Veteran's 
transcribed hearing testimony as a substantive appeal in lieu 
of a Form 9 and finds that it has jurisdiction over his 
tinnitus claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009) 
(holding that the filing of a timely substantive appeal may 
be waived, and that where the RO takes actions to indicate 
that such filing has been waived, the Board has jurisdiction 
to decide the appeal).
As a final introductory matter, the record reflects that, in 
addition to tinnitus, the Veteran is currently diagnosed with 
hearing loss and has indicated that this disability is also 
related to his military service.  The Board recognizes that 
the only issue on appeal is tinnitus and, thus, it lacks 
jurisdiction to consider whether service connection is 
warranted for a different hearing disorder.   Boggs v. Peake, 
520 F.3d. 1330, 1336 (Fed. Cir. 2008) (holding that claims 
that are based upon distinctly diagnosed diseases or injuries 
should be considered distinct claims for the purposes of 38 
U.S.C.A. § 7104(b) (2009)).  Nevertheless, as it appears that 
the issue of service connection for hearing loss has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), the Board refers 
that issue to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the Veteran's 
claim.

The Veteran claims that his currently diagnosed tinnitus is 
causally related to his period of active duty.  Specifically, 
he asserts that he was subjected to acoustic trauma while 
serving as an Army truck driver in Vietnam and subsequently 
developed ringing in his ears, accompanied by pain and 
hearing loss in his left ear, which has persisted for several 
decades but worsened in recent years.  

The Veteran's service medical records reflect that on his 
August 1965 enlistment examination, he did not report any 
history of tinnitus or other ear problems.  Audiological 
testing yielded the following results in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
10
20
LEFT
20
15
20
10
25

Parenthetically, the Board notes that prior to November 1967, 
service department audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI). The above audiological 
findings have been converted to the ISO standard.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2009).  Thus, while the Veteran exhibited 
mild hearing loss on his August 1965 enlistment examination, 
it was not considered disabling under VA standards.

The Veteran's subsequent service medical records reflect that 
he was diagnosed with and treated for acute viral syndrome.  
However, those service medical records are negative for any 
complaints or clinical findings pertaining to tinnitus or 
other ear problems.  Nevertheless, on his September 1967 
separation examination, the Veteran reported a history of ear 
trouble and audiological testing revealed disabling left ear 
hearing loss pursuant to VA standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
10
20
LEFT
30
25
25
10
45

Post-service medical records show that in April 2000, the 
Veteran complained of pressure in his left ear.  On clinical 
examination, his left ear canal was found to be "almost 
completely occluded" by cerumen.  He was prescribed 
medication to treat that condition.  In April 2004, the 
Veteran sought private medical treatment for ear pain and 
accompanying headaches.  Significantly, however, he denied 
any symptoms of tinnitus at that time.

Subsequent VA medical records reflect that in November 2005, 
the Veteran was treated for complaints of "intermittent 
otalgia."  The Veteran stated that his ear pain and pressure 
had persisted for approximately 20 years, but had recently 
worsened to the point that over-the-counter medication was 
insufficient to treat those symptoms.  Additionally, the 
Veteran indicated that he experienced ringing in his ears, 
which was diagnosed as tinnitus.  He also reported a history 
of recurrent left ear otitis media, which was treated with 
antibiotics "without success."  The Veteran denied a 
history of ear surgery.  On audiological testing, his hearing 
was found to be within normal limits in his right ear.  He 
demonstrated high frequency sensorineural hearing loss in his 
left ear.  Significantly, the Veteran reported a history of 
occupational noise exposure in the military and his hearing 
loss was assessed as likely secondary to that noise exposure.  
He also reported a history of temporomandibular joint 
syndrome (TMJ), which was found to be the likely cause of his 
ear pain.

In December 2005, the Veteran underwent a VA audiological 
evaluation in which he complained of otalgia and ringing in 
his left ears, as a well as difficulty localizing sounds.  As 
on the previous evaluation, audiological testing revealed 
normal hearing in the right ear and severe high frequency 
sensorineural hearing loss in the left ear.  Additionally, 
the Veteran was noted to have otalgia that was attributed to 
his TMJ disorder and tinnitus.

VA medical records dated one month later reflect complaints 
of left ear otalgia and "aural fullness," which were 
treated with Ibuprofen.  It was noted that the Veteran's TMJ 
symptoms had "resolved with a soft diet;" but then resumed 
after he went back to eating regular foods.  On physical 
examination, the Veteran's tympanic membranes were found to 
be intact.  Additionally, his external auditory canals were 
noted to be clear.  Based on the results of the examination, 
the Veteran was diagnosed with active TMJ and masseter 
tenderness.  No specific ear disabilities were diagnosed.

The record thereafter shows that on a January 2009 VA 
audiology consultation, the Veteran complained of persistent 
ringing and otalgia in his left ear that had markedly 
worsened since his December 2005 evaluation.  He stated that 
his ear pain recurred roughly six times per month and usually 
lasted for three or four hours at a time.  Additionally, the 
Veteran complained of "constant" tinnitus that was 
bilateral in nature, but worse in his left ear, and 
occasionally accompanied by vertigo.  He also reported 
difficulty understanding and localizing sounds, but was 
denied current aural pain or fullness.  As on prior 
occasions, the Veteran acknowledged a history of noise 
exposure.  Significantly, however, he indicated that he had 
been exposed to acoustic trauma both in the service and in 
the years following his military discharge, when he worked in 
a factory and hunted recreationally. 

Audiological testing of the right ear revealed normal hearing 
at lower frequencies and mild hearing loss from 2000 HZ to 
3000 HZ and at frequencies above 4000 HZ, which did not 
affect the Veteran's speech discrimination score.  In the 
left ear, the Veteran displayed normal hearing below 1000 HZ 
and mild to severe sensorineural hearing loss at higher 
frequencies, which resulted in only a "fair speech 
discrimination score" for that ear.

In March 2009, the Veteran was treated for complaints of 
"ringing in [his] ears and dizziness."  He requested to see 
a specialist and was subsequently afforded an April 2009 VA 
otolaryngology consultation.  At that time, the Veteran again 
reported a history of civilian noise exposure and complained 
of otalgia and decreased hearing in his left ear.  He stated 
that his left ear tinnitus had recently become more 
pronounced and was associated with "occasional episodes of 
room spinning," lasting one or two minutes each.

On physical examination, the Veteran's external auditory 
canals and other ear canals were found to be clear and his 
tympanic membranes were noted to be intact, bilaterally.  
Audiological testing revealed mild sensorineural hearing loss 
in the right ear and mild to severe left ear sensorineural 
hearing loss at frequencies above 1500 HZ in the left ear.  
The Veteran's speech discrimination was deemed "excellent" 
in the right ear and "fair" in the left ear.

Based on the results of the clinical examination, the April 
2009 VA otolaryngology consultant diagnosed the Veteran with 
TMJ and high-frequency sensorineural hearing loss.  
Additionally, that VA otolaryngology consultant opined that 
the Veteran's hearing loss was likely due to his reported 
history of noise exposure as a factory worker and hunter.  
The Veteran was urged to proceed with hearing aid placement 
in his left ear and to return to the VA otolaryngology clinic 
on as as-needed basis.

As noted above, the Veteran asserts that his currently 
diagnosed tinnitus is related to acoustic trauma incurred in 
Vietnam.  However, while the record reflects that the Veteran 
did indeed serve in Vietnam, his exact in-service duties 
remain unclear as neither his DD-214 nor his other service 
personnel records have yet been associated with the claims 
folder.  Because those service personnel records would be 
useful in assessing whether the Veteran was exposed to in-
service acoustic trauma, they should be obtained on remand.  
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611.

A remand is also warranted for the purpose of obtaining a VA 
examination and etiological opinion with respect to the 
Veteran's claim.  VA's duty to assist includes a duty to 
provide a medical examination or to obtain a medical opinion 
where it is deemed necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).  In a claim for service connection, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still 
triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. 
§ 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination). 

The record reflects that the Veteran has not yet been 
afforded a VA examination to address the nature and etiology 
of his tinnitus and related symptoms.  The Board recognizes 
that the Veteran's VA treating provider noted in November 
2005 that his hearing loss was likely secondary to his noise 
exposure in the military.  However, that treating provider 
did not provide an opinion regarding the etiology of the 
Veteran's tinnitus.  Thereafter, the December 2005 VA 
audiological consultant indicated that the Veteran's tinnitus 
was related to his TMJ disorder and otalgia, while the April 
2009 VA otolaryngology consultant opined that his hearing 
problems were likely due to his post-service noise exposure 
as a factory worker and hunter.   Significantly, however, 
those VA medical providers all appear to have based their 
opinions regarding the Veteran's tinnitus and related 
symptoms entirely on his own statements about his in-service 
and post-service noise exposure.  Thus, those opinions are no 
more probative than the facts alleged by the Veteran himself.  
Swann v. Brown, 5 Vet. App. 229 (1993).  To ensure a thorough 
examination and evaluation, the Veteran's disability must be 
viewed in relation to its history.  38 C.F.R. §  4.1 (2009).

As it remains unclear to the Board whether the Veteran's 
tinnitus was caused or aggravated by in-service acoustic 
trauma or by any other aspect of his active duty, including 
his in-service treatment for an acute viral syndrome and left 
ear hearing loss shown on separation, a remand for an 
etiological examination and opinion, with a review of the 
claims folder, is necessary to fully and fairly assess the 
merits of his claim.

Finally, it appears that VA medical records may be 
outstanding.  The April 2009 VA otolaryngology consultant 
recommended that the Veteran get a hearing aid for his left 
ear and return for additional treatment on as as-needed 
basis.  While subsequent VA medical records dated up through 
October 2009 have been associated with the claims folder, 
those records do not show treatment for tinnitus or related 
ear problems.  Because it appears that the Veteran may have 
sought treatment after October 2009 that is pertinent to his 
claim, the Board finds that any VA medical records dated 
since that time should be obtained on remand.  38 C.F.R. § 
3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records 
Center, or any other appropriate service 
department offices, to obtain the Veteran's 
complete service personnel records.  All 
attempts to obtain those records should be 
documented in the claims folder.

2.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Memphis, Tennessee,  dated 
from November 2009 to the present.

3.  After the above development has been 
completed, schedule the Veteran for a VA 
audiological examination for the purpose of 
ascertaining the nature and etiology of his 
tinnitus.  The claims folder should be 
reviewed by the examiner, and the 
examination report should reflect that 
review.  All appropriate tests, including an 
audiological evaluation should be conducted.  
The examiner should provide a rationale for 
any opinion expressed and reconcile it with 
all pertinent evidence of record, including 
the Veteran's assertions of in-service 
acoustic trauma in Vietnam, his service 
medical records showing treatment for a 
viral syndrome, his separation examination 
reflecting complaints of ear problems and 
disabling high-frequency hearing loss in his 
left ear, and his post-service medical 
records showing diagnoses of and treatment 
for tinnitus and other ear problems, 
including high frequency left ear 
sensorineural loss.  The VA examiner should 
also expressly consider the November 2005 VA 
medical provider's statement, indicating 
that the Veteran's hearing loss was likely 
secondary to his in-service noise exposure, 
the December 2005 VA audiological 
consultant's statement relating the 
Veteran's tinnitus to his TMJ disorder and 
otalgia, and the April 2009 VA 
otolaryngology consultant's opinion that the 
Veteran's hearing problems are likely due to 
his post-service noise exposure as a factory 
worker and hunter.  Additionally, the VA 
examiner should consider any statements of 
record asserting a continuity of 
symptomatology of tinnitus and related 
symptoms since the Veteran's active service.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Specifically, the VA examiner's opinion 
should address the following:

a)  State whether it is at least as 
likely as not (50 percent probability 
or greater) that any currently 
diagnosed tinnitus was caused or 
aggravated by in-service noise 
exposure.  

b)  State whether it is at least as 
likely as not (50 percent probability 
or greater) that any currently 
diagnosed tinnitus is related to the 
Veteran's in-service treatment for an 
acute viral syndrome, his left ear 
hearing loss noted on separation, or 
any other aspect of his military 
service.

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

